DETAILED ACTION
Drawings
The drawings were received on 6/7/22.  These drawings are objected to because they present a new Figure 2, but do not address the objections to Figures 3 and 5.
Figures 3 and 5 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shim (US 20130206183) in view of Sze (US 20190231059).
Claim 1: Shim discloses a hair comb/brush (10) comprising: a handle (see annotations), a stepped brush head body extending from a connection segment of the handle; a plurality of long columns/bristles (see annotations) and a plurality of short columns/bristles arranged on and vertically extending from a top surface of the stepped body (see annotations). Vertical heights of the long columns are greater than vertical heights of the short columns (see annotations). The stepped body includes an external surround portion concentric to an external surround portion (see annotations) and an internal surround portion (see annotations) concentric to the middle surround portion, each of which have a respective top surface at different vertical heights when the brush head body is flexing (see annotations) and due to the curvature of each segment (see annotations). A plurality of gaps are defined between the external surround portion, the middle surround portion, and the internal surround portion and a plurality of support portions connect the external surround portion to the middle surround portion and the middle surround portion to the internal surround portion to define the stepped body (see annotations). 
Alternatively, or additionally, if applicant disagrees that Shim discloses a plurality of support portions and the columns having differing heights, then Shim discloses at least one support portion connecting the internal and middle portions and the external and middle portions (see annotations) and a series of bristles/columns projecting from the brush head. Shim discloses the invention essentially as claimed except for additional support portions connecting the different support portions and the columns having different vertical heights. Sze, however, teaches providing hair brushes with bristles of different heights (16 & 18, see Figs 1 & 4A) and providing a plurality of connecting portions (24) between the different portions of the brush head in order to allow for flexure of the brush in use, while still somewhat limiting that flexure to prevent breakage of the brush during the flexing. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the brush of Shim by providing it with a plurality of aligned support portions connecting the different surrounding portions together and with bristles of different heights in view of Sze in order to prevent over-flexure of the brush and allow a user to brush and comb their hair simultaneously with both teeth and bristles.  

    PNG
    media_image1.png
    148
    773
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    148
    773
    media_image1.png
    Greyscale

Claim 4: Shim (or modified Shim) discloses the invention of claim 1 and Shim further discloses the support portions being aligned with each other in a row (see annotations). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 20130206183), or in the alternative over Shim in view of Sze.
Claim 2: Shim (or modified Shim) discloses that a distance between the internal surround portion, external surround portion, and middle surround portion can vary (see Figs 4, 6 & 8-9 & annotations). Shim discloses the internal surround portion to define a datum line when flexed with a first distance between the top surface of the external surround portion and the datum, a second distance between the top surface of the middle surround portion and the datum, and a third distance between the top surface of the internal surround portion and the datum with the third distance being the smallest so the second distance is more than the third distance (see Figs 4, 6, 8-9 & annotations). Shim discloses the invention essentially as claimed except for the first distance being greater than the second distance. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the brush of Shim (or modified Shim) so that the first distance is greater than the second distance in order to enable a different amount of flexure during use and since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Furthermore, the office also notes that these distance vary based on the degree of flexure of each surrounding portion and the device of Shim is capable of achieving the first distance being greater than the second depending on how they choose to flex the brush in use. 
Claim 3: Shim (or modified Shim) discloses that a distance between the internal surround portion, external surround portion, and middle surround portion can vary (see Figs 4, 6 & 8-9 & annotations). Shim discloses the bottom surface of the external surround portion to define a datum line when flexed with a first distance between the top surface of the internal surround portion and the datum, a second distance between the top surface of the middle surround portion and the datum, and a third distance between the top surface of the external surround portion and the datum with the third distance being the smallest so the second distance is more than the third distance (see Figs 4, 6, 8-9 & annotations). Shim discloses the invention essentially as claimed except for the first distance being greater than the second distance. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the brush of Shim (or modified Shim) so that the first distance is greater than the second distance in order to enable a different amount of flexure during use and since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Furthermore, the office also notes that these distance vary based on the degree of flexure of each surrounding portion and the device of Shim is capable of achieving the first distance being greater than the second depending on how they choose to flex the brush in use. 
Response to Arguments
Applicant’s arguments filed 6/7/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


	
/NICHOLAS D LUCCHESI/          Primary Examiner, Art Unit 3772